Dismissed and Memorandum Opinion filed February 14, 2008







Dismissed
and Memorandum Opinion filed February 14, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01034-CV
____________
 
ROBERT VINCENT CONNORS d/b/a RVC
SERVICES, Appellant
 
V.
 
R SQUARED DESIGN CONSTRUCTION L.L.C., Appellee
 

 
On Appeal from the
295th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-53965
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 9, 2007.  On February 6, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
February 14, 2008.
Panel consists of Justices Yates, Guzman, and Brown.